Name: Commission Regulation (EEC) No 77/91 of 11 January 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 9/22 Official Journal of the European Communities 12. 1 . 91 COMMISSION REGULATION (EEC) No 77/91 of 11 January 1991 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 3866/90 (J, as last amended by Regulation (EEC) No 33/91 (8); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3866/90 to the infor ­ mation known to the Commission that the amount of the subsidy at present -in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3709/90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ Article 1 The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regulation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 12 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 January 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. 0 OJ No L 353, 17. 12. 1990, p. 23 . (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 358 , 21 . 12. 1990, p. 13 . 0 OJ No L 367, 29. 12. 1990, p. 80 . O OJ No L 167, 25. 7. 1972, p. 9 . ¥) OJ No L 201 , 31 . 7. 1990, p. 11 . (8) OJ No L 5, 8 . 1 . 1991 , p. 12. (9 OJ No L 266, 28 . 9 . 1983, p. 1 . 12. 1 . 91 Official Journal of the European Communities No L 9/23 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 1 . Gross aids (ECU) :  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 28,760 28,462 28,541 28,820 28,538 28,538  Other Member States 21,790 21,492 21,571 21,850 21,568 21,568 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM) 51,30 50,60 50,78 51,44 50,77 50,82  Netherlands (Fl) 57,80 57,01 57,22 57,96 57,21 57,26  BLEU (Bfrs/Lfrs) 1 058,04 1 043,57 1 047,41 1 060,96 1 047,26 1 047,27  France (FF) 172,05 169,69 170,32 172,52 170,29 170,29  Denmark (Dkr) 195,67 193,00 193,71 196,21 193,68 193,68  Ireland ( £ Irl) 19,149 18,887 18,956 19,201 18,953 18,953  United Kingdom ( £) 16,611 16,362 16,418 16,616 16,379 16,335  Italy (Lit) 38 382 37 857 37 996 38 488 37 991 37 941  Greece (Dr) 4 598,08 4 505,94 4 492,19 4 530,23 4 453,27 .. 4 367,24  in Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00  in Portugal (Esc) 6 010,81 5 949,08 5 965,71 6 023,89 5 965,49 5 937,83 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 1 . Gross aids (ECU) :  Spain 2,100 1,802 1,881 2,160 1,878 1,878  Portugal 31,260 30,962 31,041 31,320 31,038 31,038  Other Member States 24,290 23,992 24,071 24,350 24,068 24,068 2. Final aids : l Seed harvested and processed in :  Federal Republic of Germany (DM) 57,18 56,48 56,67 57,32 56,66 56,71  Netherlands (Fl) 64,43 63,64 63,85 64,59 63,84 63,89  BLEU (Bfrs/Lfrs) 1 179,43 1 164,96 1 168,80 1 182,35 1 168,65 1 168,66  France (FF) 191,78 189,43 190,06 192,26 190,03 190,03  Denmark (Dkr) 218,12 215,45 216,15 218,66 216,13 216,13  Ireland ( £ Irl) 21,345 21,054 21,153 21,398 21,150 21,150  United Kingdom ( £) 18,560 18,311 18,367 18,565 18,328 18,284  Italy (Lit) 42 786 42 261 42 400 42 891 42 395 42 345  Greece (Dr) 5 155,34 5 063,20 5 049,46 5 087,50 5 010,53 4 924,50  Spain (Pta) 375,66 332,08 342,55 377,64 336,12 315,59  Portugal (Esc) 6 532,50 6 470,77 6 487,40 6 545,58 6 487,18 6459,52 No L 9/24 Official Journal of the European Communities 12. 1 . 91 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 1 . Gross aids (ECU) :  Spain 29,944 29,933 29,991 29,839 30,153  Portugal 38,863 38,859 38,922 38,778 39,093  Other Member States 26,623 26,619 26,682 26,538 26,853 2. Final aids : (a) Seed harvested and processed in (') : l  Federal Republic of Germany (DM) 62,68 62,67 62,81 62,48 63,22  Netherlands (Fl) 70,62 70,61 70,78 70,39 71,23  BLEU (Bfrs/Lfrs) 1 292,71 1 292,52 1 295,58 1 288,59 1 303,88  France (FF) 210,21 210,17 210,67 209,53 212,02  Denmark (Dkr) 239,07 239,04 239,60 238,31 241,14  Ireland ( £ Irl) 23,396 23,392 23,448 23,321 23,598  United Kingdom ( £) 20,307 20,295 20,336 20,185 20,432  Italy (Lit) 46 895 46 888 46 999 46 745 47 300  Greece (Dr) 5 625,61 5 602,06 5 578,72 5 505,64 5 576,59  Portugal (Esc) 8 120,43 8 119,84 8 133,17 8 103,48 8 169,19 (b) Seed harvested in Spain and processed :  in Spain (Pta) 4 630,32 4 629,85 4 637,48 4 608,41 4 656,45 ,  in another Member State (Pta) 4 686,92 4 687,39 4 695,82 4 668,26 4 716,34 (') For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 Sth period 6 DM 2,046890 2,044090 2,041980 2,039770 2,039770 2,033520 Fl 2,307840 2,305340 2,302950 2,300400 2,300400 2,293080 Bfrs/Lfrs 42,226100 42,201400 42,167600 42,131000 42,131000 42,014400 FF 6,951880 6,947930 6,944660 6,941890 6,941890 6,936440 Dkr 7,881790 7,879600 7,877410 7,873980 7,873980 7,868310 £Irl 0,767021 0,766507 0,766530 0,766515 0,766515 0,766812 £ 0,703866 0,705914 0,707414 0,708901 0,708901 0,711890 Lit 1 539,33 1 540,80 1 542,38 1 543,71 1 543,71 1 550,32 Dr 215,07800 217,23600 219,34100 221,25600 221,25600 227,56400 Esc 182,70100 182,63500 182,84000 183,54800 183,54800 185,59100 Pta 129,89800 130,32400 130,66800 131,07500 131,07500 132,16200